Exhibit 10.3












HESKA CORPORATION




1997 EMPLOYEE STOCK PURCHASE PLAN











         AS AMENDED, EFFECTIVE JULY 1, 2005

--------------------------------------------------------------------------------


TABLE OF CONTENTS

    Page
SECTION 1.   PURPOSE OF THE PLAN   1  
SECTION 2.   ADMINISTRATION OF THE PLAN   1     (a)   Committee Composition 1  
  (b)   Committee Responsibilities   1  
SECTION 3.   ENROLLMENT AND PARTICIPATION   1     (a)   Offering Periods   1    
(b)   Enrollment   1     (c)   Duration of Participation   1  
SECTION 4.   EMPLOYEE CONTRIBUTIONS   2     (a)   Frequency of Payroll
Deductions   2     (b)   Amount of Payroll Deductions   2     (c)   Changing
Withholding Rate   2     (d)   Discontinuing Payroll Deductions   2    
(e)   Limit on Number of Elections   2  
SECTION 5.   WITHDRAWAL FROM THE PLAN   3     (a)   Withdrawal   3    
(b)   Re-Enrollment After Withdrawal   3  
SECTION 6.   CHANGE IN EMPLOYMENT STATUS   3     (a)   Termination of Employment
  3     (b)   Leave of Absence   3     (c)   Death   3  
SECTION 7.   PLAN ACCOUNTS AND PURCHASE OF SHARES   3     (a)   Plan Accounts  
3     (b)   Purchase Price   3     (c)   Number of Shares Purchased   4    
(d)   Available Shares Insufficient   4     (e)   Issuance of Stock   4    
(f)   Unused Cash Balances   4  

--------------------------------------------------------------------------------

SECTION 8.   LIMITATIONS OF STOCK OWNERSHIP   4     (a)   Five Percent Limit   4
    (b)   $25,000 Limit   5  
SECTION 9.   RIGHTS NOT TRANSFERABLE   5  
SECTION 10.   NO RIGHTS AS AN EMPLOYEE   5  
SECTION 11.   NO RIGHTS AS A STOCKHOLDER   5  
SECTION 12.   STOCK OFFERED UNDER THE PLAN   5     (a)   Authorized Shares   5  
  (b)   Anti-Dilution Adjustments   6     (c)   Reorganizations   6  
SECTION 13.   AMENDMENT OR DISCONTINUANCE   6  
SECTION 14.   DEFINITIONS   6     (a)   Board   6     (b)   Change in Control  
6     (c)   Code   7     (d)   Committee   7     (e)   Company   7    
(f)   Compensation   7     (g)   Eligible Employee   7     (h)   Exhange Act   7
    (i)   Fair Market Value   7     (j)   Offering Period   8    
(k)   Participant   8     (l)   Participating Company   8     (m) Plan   8    
(n)   Plan Account   8     (o)   Purchase Price   8     (p)   Stock   8    
(q)   Subsidiary   8  
SECTION 15.   EXECUTION   8  

--------------------------------------------------------------------------------


HESKA CORPORATION
1997 EMPLOYEE STOCK PURCHASE PLAN


SECTION 1.      PURPOSE OF THE PLAN.

          The Plan was adopted by the Board on April 23, 1997. The purpose of
the Plan is to provide Eligible Employees with an opportunity to increase their
proprietary interest in the success of the Company by purchasing Stock from the
Company on favorable terms and to pay for such purchases through payroll
deductions. The Plan is intended to qualify under section 423 of the Code.

          The Plan was amended and restated on May 16, 2002 and February 6,
2004. On February 24, 2005, the Plan was further amended to eliminate the
look-back provision effective July 1, 2005.


SECTION 2.      ADMINISTRATION OF THE PLAN.

           (a)     Committee Composition.  The Plan shall be administered by the
Committee. The Committee shall consist exclusively of one or more directors of
the Company, who shall be appointed by the Board.

           (b)     Committee Responsibilities.  The Committee shall interpret
the Plan and make all other policy decisions relating to the operation of the
Plan. The Committee may adopt such rules, guidelines and forms as it deems
appropriate to implement the Plan. The Committee’s determinations under the Plan
shall be final and binding on all persons.


SECTION 3.      ENROLLMENT AND PARTICIPATION.

           (a)     Offering Periods.  While the Plan is in effect, two Offering
Periods shall commence in each calendar year. Beginning on July 1, 2005, the
Offering Periods shall consist of the six-month periods commencing on each
January 1 and July 1.

           (b)     Enrollment.  Any individual who, on the day preceding the
first day of an Offering Period, qualifies as an Eligible Employee may elect to
become a Participant in the Plan for such Offering Period by executing the
enrollment form prescribed for this purpose by the Committee. The enrollment
form shall be filed with the Company at the prescribed location not later than
10 days prior to the commencement of such Offering Period.

           (c)     Duration of Participation.  Once enrolled in the Plan, a
Participant shall continue to participate in the Plan and shall automatically be
re-enrolled in subsequent Offering Periods until he or she ceases to be an
Eligible Employee, withdraws from the Plan under Section 5(a) or reaches the end
of the Offering Period in which his or her employee contributions were
discontinued under Section 4(b), 4(d) or 8(b). A Participant who discontinued
employee

--------------------------------------------------------------------------------

contributions under Section 4(d) or withdrew from the Plan under Section 5(a)
may again become a Participant, if he or she then is an Eligible Employee, by
following the procedure described in Subsection (b) above. A Participant whose
employee contributions were discontinued automatically under Section 4(b) or
8(b) shall automatically resume participation at the beginning of the earliest
Offering Period ending in the next calendar year, if he or she then is an
Eligible Employee.


SECTION 4.      EMPLOYEE CONTRIBUTIONS.

           (a)     Frequency of Payroll Deductions.  A Participant may purchase
shares of Stock under the Plan solely by means of payroll deductions. Payroll
deductions, as designated by the Participant pursuant to Subsection (b) below,
shall occur on each payday during participation in the Plan.

           (b)     Amount of Payroll Deductions.  An Eligible Employee shall
designate on the enrollment form the portion of his or her Compensation that he
or she elects to have withheld for the purchase of Stock. Such portion shall be
a whole percentage of the Eligible Employee’s Compensation, but not less than 1%
nor more than 10%. Any other provision of the Plan notwithstanding, no
Participant shall have more than $21,250 withheld in the aggregate during all
Offering Periods ending in the same calendar year. If a Participant is precluded
by this Subsection (b) from making additional employee contributions, then his
or her employee contributions shall automatically be discontinued and shall
resume at the beginning of the earliest Offering Period ending in the next
calendar year (if he or she then is an Eligible Employee).

           (c)     Changing Withholding Rate.  If a Participant wishes to change
the rate of payroll withholding, he or she may do so by filing a new enrollment
form with the Company at the prescribed location at any time. The new
withholding rate shall be effective as soon as reasonably practicable after such
form has been received by the Company. The new withholding rate shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 10%.

           (d)     Discontinuing Payroll Deductions.  If a Participant wishes to
discontinue employee contributions entirely, he or she may do so by filing a new
enrollment form with the Company at the prescribed location at any time. Payroll
withholding shall cease as soon as reasonably practicable after such form has
been received by the Company. (In addition, employee contributions may be
discontinued automatically pursuant to Section 4(b) or 8(b).) A Participant who
has discontinued employee contributions may resume such contributions by filing
a new enrollment form with the Company at the prescribed location. Payroll
withholding shall resume as soon as reasonably practicable after such form has
been received by the Company.

           (e)     Limit on Number of Elections.  No Participant shall make more
than two elections under Subsection (c) or (d) above during any Offering Period.

--------------------------------------------------------------------------------


SECTION 5.      WITHDRAWAL FROM THE PLAN.

           (a)     Withdrawal.  A Participant may elect to withdraw from the
Plan by filing the prescribed form with the Company at the prescribed location
at any time before the last day of an Offering Period. As soon as reasonably
practicable thereafter, payroll deductions shall cease and the entire amount
credited to the Participant’s Plan Account shall be refunded to him or her in
cash, without interest. No partial withdrawals shall be permitted.

           (b)     Re-Enrollment After Withdrawal.  A former Participant who has
withdrawn from the Plan shall not be a Participant until he or she re-enrolls in
the Plan under Section 3(b). Re-enrollment may be effective only at the
commencement of an Offering Period.


SECTION 6.       CHANGE IN EMPLOYMENT STATUS.

           (a)     Termination of Employment.  Termination of employment as an
Eligible Employee for any reason, including death, shall be treated as an
automatic withdrawal from the Plan under Section 5(a). (A transfer from one
Participating Company to another shall not be treated as a termination of
employment.)

           (b)     Leave of Absence.  For purposes of the Plan, employment shall
not be deemed to terminate when the Participant goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing and if continued crediting of service for such purpose is
expressly required by the terms of such leave or by applicable law (as
determined by the Company). Employment, however, shall be deemed to terminate 90
days after the Participant goes on a leave, unless a contract or statute
protects his or her right to return to work. Employment shall be deemed to
terminate in any event when the approved leave ends, unless the Participant
immediately returns to work.

           (c)     Death.  In the event of the Participant’s death, the amount
credited to his or her Plan Account shall be paid to a beneficiary designated by
him or her for this purpose on the prescribed form or, if none, to the
Participant’s estate. Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant’s death.


SECTION 7.       PLAN ACCOUNTS AND PURCHASE OF SHARES.

           (a)     Plan Accounts.  The Company shall maintain a Plan Account on
its books in the name of each Participant. Whenever an amount is deducted from
the Participant’s Compensation under the Plan, such amount shall be credited to
the Participant’s Plan Account. Amounts credited to Plan Accounts shall not be
trust funds and may be commingled with the Company’s general assets and applied
to general corporate purposes. No interest shall be credited to Plan Accounts.

           (b)     Purchase Price.   The Purchase Price for each share of Stock
purchased at the close of an Offering Period shall be 85% of the Fair Market
Value of such share on the last trading day in such Offering Period.

--------------------------------------------------------------------------------

           (c)     Number of Shares Purchased.  As of the last day of each
Offering Period, each Participant shall be deemed to have elected to purchase
the number of shares of Stock calculated in accordance with this Subsection (c),
unless the Participant has previously elected to withdraw from the Plan in
accordance with Section 5(a). The amount then in the Participant’s Plan Account
shall be divided by the Purchase Price, and the number of shares that results
shall be purchased from the Company with the funds in the Participant’s Plan
Account. The foregoing notwithstanding, no Participant shall purchase more than
2,500 shares of Stock with respect to any Offering Period nor more than the
amounts of Stock set forth in Sections 8(b) and 12(a). The Committee may
determine with respect to all Participants that any fractional share, as
calculated under this Subsection (c), shall be rounded down to the next lower
whole share.

           (d)     Available Shares Insufficient.  In the event that the
aggregate number of shares that all Participants elect to purchase during an
Offering Period exceeds the maximum number of shares remaining available for
issuance under Section 12(a), then the number of shares to which each
Participant is entitled shall be determined by multiplying the number of shares
available for issuance by a fraction, the numerator of which is the number of
shares that such Participant has elected to purchase and the denominator of
which is the number of shares that all Participants have elected to purchase.

           (e)     Issuance of Stock.  Certificates representing the shares of
Stock purchased by a Participant under the Plan shall be issued to him or her as
soon as reasonably practicable after the close of the applicable Offering
Period, except that the Committee may determine that such shares shall be held
for each Participant’s benefit by a broker designated by the Committee (unless
the Participant has elected that certificates be issued to him or her). Shares
may be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.

           (f)     Unused Cash Balances.  An amount remaining in the
Participant’s Plan Account that represents the Purchase Price for any fractional
share shall be carried over in the Participant’s Plan Account to the next
Offering Period. Any amount remaining in the Participant’s Plan Account that
represents the Purchase Price for whole shares that could not be purchased by
reason of Subsection (c) above, Section 8(b) or Section 12(a) shall be refunded
to the Participant in cash, without interest.


SECTION 8.      LIMITATIONS ON STOCK OWNERSHIP.

           (a)     Five Percent Limit.  Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if such Participant, immediately after his or her election to purchase
such Stock, would own stock possessing more than 5% of the total combined voting
power or value of all classes of stock of the Company or any parent or
Subsidiary of the Company. For purposes of this Subsection (a), the following
rules shall apply:

                      (i)     Ownership of stock shall be determined after
applying the attribution rules of section 424(d) of the Code;

--------------------------------------------------------------------------------

                      (ii)     Each Participant shall be deemed to own any stock
that he or she has a right or option to purchase under this or any other plan;
and

                      (iii)     Each Participant shall be deemed to have the
right to purchase 2,500 shares of Stock under this Plan with respect to each
Offering Period.

           (b)     $25,000 Limit.  Any other provision of the Plan
notwithstanding, no Participant shall purchase Stock with a Fair Market Value
(determined as of the beginning of the applicable Offering Period) in excess of
$25,000 during any calendar year under this Plan and all other employee stock
purchase plans of the Company or any parent or Subsidiary of the Company. For
purposes of this Subsection (b), employee stock purchase plans not described in
section 423 of the Code shall be disregarded. If a Participant is precluded by
this Subsection (b) from purchasing additional Stock under the Plan, then his or
her employee contributions shall automatically be discontinued and shall resume
at the beginning of the earliest Offering Period ending in the next calendar
year (if he or she then is an Eligible Employee).


SECTION 9.       RIGHTS NOT TRANSFERABLE.

          The rights of any Participant under the Plan, or any Participant’s
interest in any Stock or moneys to which he or she may be entitled under the
Plan, shall not be transferable by voluntary or involuntary assignment or by
operation of law, or in any other manner other than by beneficiary designation
or the laws of descent and distribution. If a Participant in any manner attempts
to transfer, assign or otherwise encumber his or her rights or interest under
the Plan, other than by beneficiary designation or the laws of descent and
distribution, then such act shall be treated as an election by the Participant
to withdraw from the Plan under Section 5(a).


SECTION 10.      NO RIGHTS AS AN EMPLOYEE.

          Nothing in the Plan or in any right granted under the Plan shall
confer upon the Participant any right to continue in the employ of a
Participating Company for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Participating Companies or of
the Participant, which rights are hereby expressly reserved by each, to
terminate his or her employment at any time and for any reason, with or without
cause.


SECTION 11.      NO RIGHTS AS A STOCKHOLDER.

          A Participant shall have no rights as a stockholder with respect to
any shares of Stock that he or she may have a right to purchase under the Plan
until such shares have been purchased on the last day of the applicable Offering
Period.


SECTION 12.      STOCK OFFERED UNDER THE PLAN.

           (a)     Authorized Shares.  The aggregate number of shares of Stock
available for purchase under the Plan shall be 2,750,000, subject to adjustment
pursuant to this Section 12.

--------------------------------------------------------------------------------

           (b)     Anti-Dilution Adjustments.  The aggregate number of shares of
Stock offered under the Plan, the 2,500-share limitation described in
Section 7(c) and the price of shares that any Participant has elected to
purchase shall be adjusted proportionately by the Committee for any increase or
decrease in the number of outstanding shares of Stock resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, any
other increase or decrease in such shares effected without receipt or payment of
consideration by the Company, the distribution of the shares of a Subsidiary to
the Company’s stockholders or a similar event.

           (c)     Reorganizations.  Any other provision of the Plan
notwithstanding, immediately prior to the effective time of a Change in Control,
the Offering Period then in progress shall terminate and shares shall be
purchased pursuant to Section 7. In the event of a merger or consolidation to
which the Company is a constituent corporation and which does not constitute a
Change in Control, the Plan shall continue unless the plan of merger or
consolidation provides otherwise. The Plan shall in no event be construed to
restrict in any way the Company’s right to undertake a dissolution, liquidation,
merger, consolidation or other reorganization.


SECTION 13.     AMENDMENT OR DISCONTINUANCE.

          The Board shall have the right to amend, suspend or terminate the Plan
at any time and without notice. Except as provided in Section 12, any increase
in the aggregate number of shares of Stock to be issued under the Plan shall be
subject to approval by a vote of the stockholders of the Company. In addition,
any other amendment of the Plan shall be subject to approval by a vote of the
stockholders of the Company to the extent required by an applicable law or
regulation.

SECTION 14.     DEFINITIONS.

           (a)     “Board” means the Board of Directors of the Company, as
constituted from time to time.

           (b)     “Change in Control” means:

                      (i)     The consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if more than 50% of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not stockholders of the
Company immediately prior to such merger, consolidation or other reorganization;
or

                      (ii)     The sale, transfer or other disposition of all or
substantially all of the Company’s assets or the complete liquidation or
dissolution of the Company.

                     A transaction shall not constitute a Change in Control if
its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

--------------------------------------------------------------------------------

           (c)     “Code” means the Internal Revenue Code of 1986, as amended.

           (d)     “Committee” means a committee of the Board, as described in
Section 2.

           (e)     “Company” means Heska Corporation, a Delaware corporation.

           (f)     “Compensation” means (i) the total compensation paid in cash
to a Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions and overtime pay, plus (ii) any pre-tax
contributions made by the Participant under Section 401(k) or 125 of the Code.
Compensation shall exclude moving or relocation allowances, car allowances,
imputed income attributable to cars or life insurance, fringe benefits,
contributions to employee benefit plans and similar items. The Committee shall
determine whether a particular item is included in Compensation.

           (g)     “Eligible Employee” means any employee of a Participating
Company whose customary employment is for more than five months per calendar
year and for more than 20 hours per week. The foregoing notwithstanding, an
individual shall not be considered an Eligible Employee if his or her
participation in the Plan is prohibited by the law of any country which has
jurisdiction over him or her or if he or she is subject to a collective
bargaining agreement that does not provide for participation in the Plan.

           (h)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

           (i)     “Fair Market Value” means the market price of Stock,
determined by the Committee as follows:

                      (i)     If Stock was traded over-the-counter on the date
in question but was not traded on The Nasdaq Stock Market or The Nasdaq National
Market, then the Fair Market Value shall be equal to the mean between the last
reported representative bid and asked prices quoted for such date by the
principal automated inter-dealer quotation system on which Stock is quoted or,
if the Stock is not quoted on any such system, by the “Pink Sheets” published by
the National Quotation Bureau, Inc.;

                      (ii)     If Stock was traded over-the-counter on the date
in question and was traded on The Nasdaq Stock Market or The Nasdaq National
Market, then the Fair Market Value shall be equal to the last-transaction price
quoted for such date by The Nasdaq Stock Market or The Nasdaq National Market;

                      (iii)     If the Stock was traded on a stock exchange on
the date in question, then the Fair Market Value shall be equal to the closing
price reported by the applicable composite transactions report for such date;
and

                      (iv)     If none of the foregoing provisions is
applicable, then the Fair Market Value shall be determined by the Committee in
good faith on such basis as it deems appropriate.

                     Whenever possible, the determination of Fair Market Value
by the Committee shall be based on the prices reported in The Wall Street
Journal or as reported directly to the

--------------------------------------------------------------------------------

Company by Nasdaq or a comparable exchange. Such determination shall be
conclusive and binding on all persons.

           (j)     “Offering Period” means the six-month period with respect to
which the right to purchase Stock may be granted under the Plan and during which
contributions may be made toward the purchase of Stock under the Plan, as
determined pursuant to Section 3(a).

           (k)     “Participant” means an Eligible Employee who elects to
participate in the Plan, as provided in Section 3(b).

           (l)     “Participating Company” means (i) the Company and (ii) each
present or future Subsidiary designated by the Committee as a Participating
Company.

           (m)     “Plan” means this Heska Corporation 1997 Employee Stock
Purchase Plan, as it may be amended from time to time.

           (n)     “Plan Account” means the account established for each
Participant pursuant to Section 7(a).

           (o)     “Purchase Price” means the price at which Participants may
purchase Stock under the Plan, as determined pursuant to Section 7(b).

           (p)     “Stock” means the Common Stock of the Company.

           (q)     “Subsidiary” means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

SECTION 15.     EXECUTION.

          To record the most recent amendment of the Plan by the Board on
February 24, 2005, effective July 1, 2005, the Company has caused its authorized
officer to execute the same.

  HESKA CORPORATION


By    /s/ ROBERT GRIEVE                                  
              Robert Grieve
Title:  Chairman and Chief Executive Officer